On Remand from the Alabama Supreme Court

COBB, Judge.
A jury convicted J.C. Woodall of murder done for a pecuniary or other valuable consideration or pursuant to a contract or for hire, an offense made capital by § 13A-5-40(a)(7), Ala.Code 1975, and of attempted murder, §§ 13A-6-2 and 13A-4-2, Ala.Code 1975. The trial court sentenced Woodall to death on the capital murder-for-hire count and to life imprisonment on the attempted murder count. This court affirmed both convictions and the sentence of death. Woodall v. State, 730 So.2d 627 (Ala.Cr.App.1997). The Alabama Supreme Court granted certio-rari review. That court affirmed the conviction and the sentence of life imprisonment on the count charging attempted murder, but reversed the judgment of the court affirming his capital murder conviction and sentence of death and remanded the cause. Ex parte Woodall, 730 So.2d 652 (Ala.1998).
The trial court’s judgment as to the convicting Woodall of capital murder for hire, see § 13A-5-40(a)(7), Ala.Code 1975, and sentencing him to death is reversed and the cause remanded for a new trial on the authority of Ex parte Woodall, supra.
CAPITAL CONVICTION AND SENTENCE REVERSED; REMANDED FOR FURTHER PROCEEDINGS ON THE § 13A-5-40(a)(7) CAPITAL CHARGE.
LONG, P.J., and McMILLAN and BASCHAB, JJ., concur.